                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,
                                                  Case No. 18-cr-154-pp
      v.

VAN L. MAYES,

                  Defendant.


 ORDER OVERRULING DEFENDANT’S OBJECTIONS TO JUDGE DUFFIN’S
   ORDER DENYING MOTION TO QUASH (DKT. NO. 65), OVERRULING
  DEFENDANT’S OBJECTIONS TO JUDGE DUFFIN’S ORDER DENYING
    MOTION TO DISCLOSE IDENTITY OF INFORMANT AND RELATED
      DISCOVERY (DKT. NO. 96) AND AFFIRMING BOTH ORDERS
                       (DKT. NOS. 63, 94)


      Although this case currently is assigned to Magistrate Judge William E.

Duffin for pretrial motions, the defendant has filed two “objections” to orders

Judge Duffin has issued. Dkt. Nos. 65, 96. Because the defendant has not met

his burden, the court will overrule the objections.

I.    Procedural History

      This case arises out of widespread arson, rioting and looting that

occurred in Sherman Park (a Milwaukee, Wisconsin neighborhood) on August

13-15, 2016 after a Milwaukee Police Officer shot Sylville Smith at the

intersection of North 44th Street and West Auer Avenue. Dkt. No. 1. Magistrate

Judge Nancy Joseph signed the complaint, which accused the defendant of




                                        1

     Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 1 of 18 Document 104
attempted arson, possession of a firearm by a prohibited person and

possession of a destructive device in relation to a crime of violence. Dkt. No. 1.

      Magistrate Judge William E. Duffin entered a temporary detention order

on July 2, 2018, but later released the defendant, instructing him not to

possess firearms or other destructive devices, restricting his travel to the

Eastern District of Wisconsin and entering a no contact order. Dkt. No. 10.

This court, as duty judge, granted the government’s motion to stay the order

setting conditions of release, granted a de novo hearing, denied the

government’s motion to reverse Judge Duffin’s order and ordered the

defendant’s release on the conditions Judge Duffin had set. Dkt. No. 12.

      On July 10, 2018, the grand jury returned an indictment charging the

defendant with five counts: attempted arson, conspiracy to commit arson,

possession of a destructive device, and two counts of possession of a firearm by

a prohibited person. Dkt. No. 14. Judge Duffin took the not guilty pleas, dkt.

no. 20, and appointed Attorney Robert G. LeBell to represent the defendant,

dkt. no. 21.

      Magistrate Judge David Jones conducted status conferences on October

11, 2018; November 6, 2018; January 22, 2019 and March 19, 2019,

discussing the voluminous discovery. Dkt. Nos. 31, 32, 35, 36. On May 23,

2019, the government filed a motion to reassign this case from Judge Adelman

to this court because it is based on a similar set of facts, events, witnesses and

offenses as United States v. Toronse Carter, Case No. 17-cr-190, and United

States v. Charles Edward, Case No. 16-cr-159 (both of which were assigned to

                                         2

     Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 2 of 18 Document 104
this court). Dkt. No. 43. This court granted the motion and the Clerk of Court

reassigned the case to this court and Judge Duffin (after Judge Jones became

unavailable). Dkt. No. 52.

      On September 18, 2019, the defendant filed a motion to quash the

government’s subpoenas issued to Corey Miles, Bernice Hart and Derrick

Madlock for their attendance before the grand jury, dkt. no. 56 (sealed); the

government opposed the motion, dkt. no. 61 (sealed), and the defendant did

not reply.

      Meanwhile, the grand jury returned a superseding indictment on October

8, 2019, charging the defendant with conspiracy to firebomb a Milwaukee

Police district station (Count One); conspiracy to encourage others to riot and

to coordinate the making of destructive devices to firebomb the police station

and residences (Count Two); possession of a destructive device during and in

relation to a crime of violence (Count Three); teaching others, including

juveniles, how to make and use firebombs, with intent that the firebombs

would be used in civil disorder (Count Four); conspiracy to intimidate, threaten

and corruptly persuade witnesses to create a false and common story and

threatening to expose witnesses who were cooperating (Count Five); possessing

a firearm after being convicted (Count Six); and making a destructive device

(Count Seven). Dkt. No. 62.

      The next day, Judge Duffin denied the defendant’s motion to quash

because the defendant had not met his burden. Dkt. No. 63. On October 3,

2019, the defendant filed objections to Judge Duffin’s order on the motion to

                                        3

     Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 3 of 18 Document 104
quash and asked for de novo review. Dkt. No. 65. The government filed a

response opposing the objections. Dkt. No. 66. Because the case still is

assigned to Judge Duffin, this court did not receive notification through the

Case Management/Electronic Case Filing (CM/ECF) system that an objection

needing its attention was pending.

      Judge Duffin set a deadline of May 15, 2020 for the filing of pretrial

motions. Dkt. No. 67. The defendant filed an unopposed motion to stay the

briefing schedule until any motion to compel (which had not yet been filed)

could be resolved. Dkt. No. 69. Judge Duffin granted that motion and on May

21, 2020, the defendant filed a motion to compel the production of unredacted

discovery, dkt. no. 71, and a motion for disclosure of identity of informant and

related discovery, dkt. no. 73. The defendant filed a twenty-nine-page

memorandum in support of the motion for disclosures, along with a seventy-

seven page exhibit. Dkt. Nos. 76, 77. The government filed its responses to

both motions, dkt. nos. 82, 83, and the defendant filed reply briefs, dkt. nos.

90, 91.

      Judge Duffin granted the unopposed motion to compel unredacted

discovery because the government agreed to provide discovery with only the

names and addresses redacted, and granted in part the defendant’s motion to

disclose identity of informant and related discovery. Dkt. No. 94. Judge Duffin

ordered the government to disclose the identities of witnesses referred to as

sources of information (SOI) #1, #6, #7, #9 and #10 no later than seven days

before the final pretrial conference. Id.

                                            4

     Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 4 of 18 Document 104
       In response to a text-only order issued by this court requiring the parties

to notify the court of their anticipated next steps, the defendant filed objections

(restricted) and requested de novo review. Dkt. No. 96. The defendant

acknowledged Judge Duffin’s conclusion that he had not provided enough

information for Judge Duffin to determine which of the SOIs whose identities

the defendant sought were tipsters and which were transactional witnesses. Id.

at 1. Two days later, the defendant filed a letter explaining that he intends to

file at least one substantive pretrial motion with respect to the superseding

indictment. Dkt. No. 99. The government filed a response to the defendant’s

objections, dkt. no. 100, and the defendant filed a reply, dkt. no. 101.

II.    Objections to Order Denying Defendant’s Motion to Quash
       Subpoenas (Dkt. No. 65)

       The defendant filed objections to Judge Duffin’s order denying his motion

to quash, asking this court to conduct a de novo review. Federal Rule of

Criminal Procedure 59 distinguishes between objections to an order ruling on

nondispositive matters, Fed. R. Crim. P. 59(a), and objections to a

recommendation for a ruling on dispositive matters, Fed. R. Crim. P. 59(b). The

difference is the standard of review. The district court reviews a magistrate

judge’s order resolving nondispositive matters to determine whether any part of

the order is contrary to law or clearly erroneous. Fed. R. Crim. P. 59(a). A

district court reviews de novo those portions of a magistrate judge’s

recommendation on dispositive matters to which the defendant objects. Fed. R.




                                         5

      Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 5 of 18 Document 104
Crim. P. 59(b)(2). The defendant’s objections do not address the rule or explain

why the defendant believes he is entitled to de novo review.

      The defendant styled his motion to Judge Duffin as a motion to quash a

subpoena under Rule 17(c). He asked Judge Duffin to quash subpoenas served

on grand jury witnesses and “prohibit the prosecution from further misuse of

its’ subpoena power.” Dkt. No. 56 at 6. General Local Rule 72(b)(2)(N) states

that a magistrate judge may enter an order on a motion brought under Rule

17(c) (treating such an order as what it is—a ruling on a nondispositive

motion). Accordingly, Judge Duffin issued a final order rather than a

recommendation, cited the applicable law and found that the defendant had

not met his burden. Dkt. No. 63. Because Judge Duffin issued a final order

resolving a nondispositive matter, this court reviews it under Rule 59(a) to

determine if it is contrary to law or clearly erroneous, and that rule makes no

provision for de novo review.

      Judge Duffin discussed the controlling authority before applying that

authority to the facts of this case:

      The government may not use the grand jury for the sole or primary
      purpose of obtaining evidence against a defendant who has been
      indicted. United States v. Badger, 983 F.2d 1443, 1458 (7th Cir.
      1993) (citing United States v. Thompson, 944 F.2d 1331 (7th Cir.
      1991), cert. denied, 117 L. Ed. 2d 422, 112 S. Ct. 1177 (1992));
      United States v. Segal, 299 F. Supp. 2d 840, 844, 851-52 (N.D. Ill.
      2004). But there is nothing improper about the government using
      the grand jury process to pursue additional charges against an
      indicted defendant. United States v. West, No. 08 CR 669, 2011 U.S.
      Dist. LEXIS 22256, at *5 (N.D. Ill. Mar. 7, 2011) (citing Badger, 983
      F.2d at 1458). In fact, it is commonplace. Id. It is the defendant’s
      burden to demonstrate that the government abused the grand jury



                                        6

     Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 6 of 18 Document 104
        process. Badger, 983 F.2d at 1458 (citing Thompson, 944 F.2d at
        1337).

        [The defendant] has not demonstrated that the sole or primary
        purpose of the government was to obtain additional evidence rather
        than to investigate additional charges against him. Significantly, on
        October 8, 2019, the grand jury returned a superseding indictment
        against [the defendant], which suggests not only that the
        government’s use of the grand jury was for the legitimate purpose of
        pursuing a superseding indictment but that his motion is moot.

Dkt. No. 63 at 1-2.

        This decision was not clearly erroneous (and is not erroneous even under

a de novo review). The motion is based on speculation that the government was

abusing its subpoena power. This argument lost its momentum when the

grand jury returned a superseding indictment with additional charges,

including witness tampering and intimidation. The defendant admits that the

motion to quash “may be considered moot” because the grand jury returned

the superseding indictment with additional charges. Dkt. No. 65 at 1. He also

admits that he filed the “objection and request for de novo review” to preserve

appellate issues and to support an anticipated motion to dismiss the

superseding indictment. Id. The court will overrule the objection and affirm

Judge Duffin’s order denying the defendant’s motion to quash the grand jury

subpoenas.

III.    Objections to Order Granting in Part Motion to Compel Disclosure
        (Dkt. No. 96)

        A similar analysis applies to the defendant’s objection to Judge Duffin’s

order granting in part the defendant’s motion to compel identity of informant

and related discovery. Dkt. No. 96. The defendant filed the objection in

                                         7

       Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 7 of 18 Document 104
response to this court ordering the parties file a status report with their

anticipated next steps. Dkt. Nos. 95. Again, Judge Duffin’s order resolving the

motion to compel is a final order resolving a nondispositive motion. The court

reviews Judge Duffin’s order only to determine whether it is contrary to law or

clearly erroneous and there is no authority supporting the defendant’s request

for de novo review.

      A.     Judge Duffin’s Order (Dkt. No. 94)

      Judge Duffin began his decision with the premise that there “is no

constitutional right to discover evidence favorable to the state in a criminal

case, so the inability of a defendant to interview witnesses is a constitutional

problem only if the state artificially restricted the defendant’s ability to obtain

evidence.” Dkt. No. 94 at 3 (quoting United States ex rel. Jones v. DeRobertis,

766 F.2d 270, 274 (7th Cir. 1985). Judge Duffin acknowledged the

government’s limited—but automatic—privilege to withhold the identities of

confidential informants. Id. at 4 (citing United States v. McDowell, 687 F.3d

904, 911 (7th Cir. 2012)). He explained that the defendant may overcome the

privilege by showing that the informant’s identity is “relevant and helpful to the

defense” or essential to a fair determination. Id. (citing Roviaro v. United States,

353 U.S. 53, 60-61 (1957)). He explained that a stronger case exists for the

disclosure of a transactional witness than a mere tipster. Id. (citing McDowell,

687 F.3d at 911). And he pointed out that the defendant bears the burden of

showing that disclosure is required. Id.




                                           8

     Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 8 of 18 Document 104
       Judge Duffin explained why he concluded that the defendant had not

met this burden:

       [The defendant] offers summaries of several witness statements
       contained in certain investigative reports. He breaks them down into
       two categories: those who provided statements that inculpate him
       and those who provided statements that exculpate him. However, he
       does not distinguish between those witnesses that are mere tipsters
       and those that are transactional witnesses. It appears that he
       intended the summaries to be mere examples and that he seeks
       disclosure of the identity of every confidential informant regardless
       of the nature of the information the person provided. Such broad
       disclosure is inconsistent with the fact-intensive and individualized
       nature of the court’s balancing. See United States v. Hinton, 535 F.
       App’x 528, 530 (7th Cir. 2013) (unpublished). Further complicating
       matters is the fact that, although [the defendant] provided the
       investigative reports that underlie some of his summaries, he did
       not provide them all. As a result, it is impossible to undertake a
       thorough individualized assessment of each witness.

Id. at 5.

       Judge Duffin also found that the defendant had forfeited any argument

that the names be provided on an attorney’s-eyes-only basis because he never

raised the argument in connection with his motion to compel the disclosure of

the confidential informants and he could not raise it for the first time in his

reply brief. Id. at 6. He pointed out that in the twenty-nine-page motion, the

defendant had reserved only two and a half pages for argument. Id. at 7. Judge

Duffin found that the defendant failed to acknowledge the law distinguishing

tipsters and transactional witnesses, failed to show a genuine need for

immediate disclosure and failed to discuss Brady v. Maryland, 373 U.S. 83

(1963) or place any of his arguments within that familiar framework. Id. at 7-8.

       Regarding the defendant’s argument that the government had no

evidence (or stale evidence) that the defendant intimidated witnesses or
                                         9

     Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 9 of 18 Document 104
obstructed, Judge Duffin found that the defendant had overlooked the grand

jury’s return of the superseding indictment. Id. at 8. He pointed out that the

grand jury found probable cause to believe that the defendant

       knowingly and intentionally combined and conspired to
       intimidate, threaten, and corruptly persuade witnesses to the
       activities described in Counts One, Two, and Four of this
       Superseding Indictment by instructing witnesses to create a
       false and common story to be communicated to law
       enforcement and by threatening to expose witnesses who were
       cooperating with law enforcement, with the intent to hinder,
       delay, and prevent communication to the United States
       Bureau of Alcohol, Tobacco, and Firearms of information
       relating to the commission of a Federal Offense, including
       those described in Counts One, Two, and Four.

Id.

       Judge Duffin pointed to several parts of the record that substantiated the

government’s concerns about witness intimidation and obstruction, citing Dkt.

No. 77-1 at 3, 35, 60-61, 68, 69, 77 and Dkt. No. 82. Id. at 8-10. Based on

legitimate concerns of witness influence and intimidation and a “strong reason

to believe that there is a concerted effort by [the defendant] and others to

influence witnesses to provide favorable testimony” (or persuade them to refuse

to cooperate), Judge Duffin declined to order immediate disclosure. Id. at 10.

Instead, he ordered the government to disclose the identities of each

transactional witness no later than seven days before the final pretrial

conference—even if the government does not intend to call that person at trial.

Id. He noted that the government had conceded that witnesses identified as

SOIs #7 and #10 are transactional witnesses, and determined (notwithstanding

the lack of argument by the defendant) that sources #1, #6 and #9 also are

                                        10

      Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 10 of 18 Document 104
transactional witnesses. Id. at 12. Ultimately, Judge Duffin balanced the need

for access to transactional witnesses with the concern that disclosing their

identities earlier would give the defendant “many months” in which to influence

or intimidate them. Id.

      B.    Defendant’s Objections (Dkt. No. 96)

      The defendant argues that he provided a sufficient basis for disclosure.

Dkt. No. 96 at 2. He asserts that he demonstrated that nineteen individuals

inculpated the defendant and fifteen others provided exculpatory statements.

Id. The defendant argues that each of the nineteen individuals who gave

inculpatory statements are either transactional or provided information which

directly contradicts someone else. Id. at 2-9. The defendant also accuses the

government of relying on stale information. Id. at 9. The defendant returns to

his forfeited argument that the court could provide the identities on an “eyes

only” basis. Id. at 10-12.

      C.    Government’s Response (Dkt. No. 100)

      The government asserts that the defendant has attempted to intimidate

and interfere with witnesses by (1) lying to law enforcement; (2) stating that he

had compiled a list and intended to expose the people who received federal

subpoenas to testify; (3) saying that he wanted “something done” about a

witness whose identity was confirmed in discovery; (4) associating with

someone gathering witnesses who could be identified in the criminal complaint

to develop a story to protect them all from prosecution; and (5) posting

intimidating video messages, referring to citizen witnesses as “snitches” and

                                       11

    Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 11 of 18 Document 104
threatening to find out who made statements to law enforcement.” Dkt. No. 100

at 2-3. The government says that one witness has been attacked by an

unknown assailant for cooperating. Id. at 3. It says that it has provided

protective resources to some witnesses. Id.

      The government explains that it has thirteen sources of information

(SOIs #1 through #13). The government represents that SOIs #2, #3, #4, #5,

#8, #11, #12 and #13 either did not implicate the defendant or provided no

first-hand information about the crimes that the defendant allegedly

committed. Id. at 4-10. The government has no objection to Judge Duffin’s

order requiring it to disclose the names of transactional witnesses not less than

seven days prior to the final pretrial conference. Id. at 1.

      The government contends that the procedures in place adequately

account for the defendant’s need to conduct discovery. It points to the court’s

established procedure requiring disclosure of witnesses’ names seven days

prior to the final pretrial conference and adequately protects the government’s

interests. Id. at 10 (citing Tips for Parties Practicing before Judge Pepper,

Section VI.A., available at http://www.wied.uscourts.gov/sites/wied/files/

documents/Judge_Pepper_tips_5-24-18.pdf). It points to the procedure for

challenging the open file policy under Criminal Local Rule 16 (E.D. Wis.),

noting that the rule exempts from disclosure material that might contain

sensitive witness information. Id. at 12-13. It points to the detailed process in

that rule, which includes allowing the defendant to challenge redactions. Id.




                                         12

    Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 12 of 18 Document 104
      The government points out that it has a limited privilege to withhold the

identity of an informant, (citing United States v. Harris, 531 F.3d 507, 514 (7th

Cir. 2007)), and that this limited privilege is granted as a right (citing United

States v. Valles, 41 F.3d 355, 358 (7th Cir. 1994)). Id. at 14. It explains that

courts must balance the public interest in protecting the flow of information

against the individual’s right to prepare his defense. Id. at 15. The government

cites authority distinguishing transactional witnesses from tipsters, and admits

that SOIs #7 and #10 fall within the transactional witness category. Id. at 16.

The government admits that SOIs #1, #2, #4, #5, #6, #8 and #9 could fall into

either the transactional witness or tipster categories but says it already has

provided the substance of their statements and the defendant has failed to

establish a legitimate reason why the identities are relevant or essential at this

time. Id. It says that the remaining witnesses—SOIs #3, #11, #12 and #13—

clearly fall within the tipster category, because they are tipsters who voluntarily

told the police about suspicious activity. Id. The government argues that the

Seventh Circuit has held that a tipster need not be disclosed. Id. at 17 (citing

United States. v. Wilburn, 581 F.3d 618, 623 (7th Cir. 2009)). The government

asserts that the defendant has not offered anything beyond his speculation

that talking to these witnesses would reveal anything more than what they

have already stated and that concern for their safety outweighs disclosure. Id.

Finally, the government points out that the court has not set a trial date, so

disclosing identities at this point would unnecessarily jeopardize witness

safety. Id. at 19.

                                        13

    Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 13 of 18 Document 104
      D.     Defendant’s Reply (Dkt. No. 101)

      The defendant replies that he has overcome the presumption of non-

disclosure and asserts generally that he cannot move forward with his defense

investigation without disclosures from the witnesses. Dkt. No. 101 at 1. The

two-page reply brief cites no authority. Instead, the defendant reiterates that if

the court finds that immediate disclosure to the defendant himself is

inappropriate, the court may consider the “eyes only” process.” Id.

      E.     Analysis

      The court has stated that the defendant has not provided any legal

authority supporting a de novo review. Nor has he explained why Judge

Duffin’s decision is clearly erroneous. Judge Duffin correctly cited the law and

required disclosure of the identities of five of the thirteen SOIs (SOIs #1, #6, #7,

#9 and #10) seven days before the final pretrial conference. The defendant

makes arguments to this court that he did not make to Judge Duffin, and

continues to propose an “attorney’s eyes only” procedure that he did not raise

until his reply brief and that Judge Duffin concluded he had forfeited.

      The defendant is not entitled to discover the identities of all confidential

sources. In his objection, the defendant for the first time identifies the

confidential sources whom he believes to be transactional witnesses. Beyond

the SOIs that Judge Duffin already has ordered the government to disclose, the

defendant now suggests that SOIs #8, #12, #14, #17, #18 and #19 are




                                         14

    Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 14 of 18 Document 104
transactional witnesses.1 The defendant did not identify these SOIs for Judge

Duffin in his memorandum in support of the motion to compel. With the

exception of SOI #5, the government disputes that any of the other SOIs have

first-hand knowledge of the crimes allegedly committed. The defendant has not

contradicted that assertion with any authority or record evidence.

      With respect to SOI #5, the court notes the difference between what the

defendant submitted to Judge Duffin and what he has submitted to this court:

      Defendant’s Motion to Judge Duffin (SOI-5):

      5. January 26, 2017 interview by ATF Agents Hankins and Rorabeck
      of Unnamed Individual:

      He told the agents that the first time he heard about Molotov
      Cocktails was when he spoke to Gabby [an associate of [the
      defendant]]. Gabby told him that federal agents had been by Charles’
      Edwards’ place asking about gas cans and Molotov Cocktails. Gabby
      told him that, “they ‘covered it up’ by saying that the gas cans were
      used for Charles Edwards’ generator.”

      He further stated that Edwards told him, “that Edwards, G, T and
      [the defendant] all met at Edwards apartment within days after the
      riots in order to get ‘something going’ but it ‘didn’t pop off’ like they
      planned…Edwards claimed to have tried to get something started
      like they had on the day of the riots but it didn’t work.”

      He “did not know what specific role [the defendant] had in
      manufacturing the Molotov Cocktails, but was sure [the defendant]
      was involved because that’s the type of guy he is.” The government
      claims that Gabby is co-conspirator of [the defendant].

      Defendant’s Objection to this court (SOI-5)

      This witness is transactional to the alleged conspiracy. The witness
      purportedly overheard another unindicted co-conspirator implicate
      herself and (sic) well as the defendant. That witness also has heard


1There are only thirteen sources of information, so it is not clear to whom the
defendant refers when he mentions ##14, 17, 18 and 19.
                                         15

    Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 15 of 18 Document 104
      direct statements from Edwards which purportedly implicate the
      defendant in the conspiracy.

Compare Dkt. No. 77 at 11 with Dkt. No. 96 at 4.

      The Seventh Circuit defines a transactional witness as someone “who

participated in the crime charged against the defendant or witnessed the event

in question.” Harris, 531 F.3d at 515. If one goes by what the defendant told

Judge Duffin, SOI #5 did not witness first-hand, or participate in, the crimes

with which the defendant is charged. SOI #5 allegedly heard from Charles

Edwards that Edwards met with the defendant “days after the riot” to get

something going and SOI #5 thought the defendant was involved because that’s

the type of guy he is. On the other hand, the government, in its response to the

defendant’s objections, reveals that SOI #5 saw—from a distance—the burning

of the BP gas station. Dkt. No. 100 at 6. The government says that SOI #5 did

not see the defendant, but heard from the defendant’s associate that the

defendant lied and tried to “cover up evidence.” Id.

      At any rate, the defendant did not argue to Judge Duffin that SOI #5 was

a transactional witness and did not give Judge Duffin a good reason why he

needed to know the identity of SOI #5. Judge Duffin did not commit clear error

in finding that the defendant “failed to demonstrate that immediate disclosure

of any witness, much less all witnesses, is necessary to ensure he is able to

adequately prepare for trial.” Dkt. No. 94 at 12. Judge Duffin did not commit

clear error in finding that the government had “demonstrated a strong reason

to believe that, if the identifies of witnesses are disclosed now, it will



                                         16

    Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 16 of 18 Document 104
significantly increase the risk that [the defendant] or others acting on his

behalf will attempt to influence them.” Id.

      The exhibits filed by the defendant and cited by Judge Duffin support a

finding that the government has legitimate safety concerns. See Dkt. Nos. 77-1

at 3, 36, 67, 68, 69, 77. Particularly troubling is an interview in which the

witness stated “that [THE DEFENDANT] said that once he gets the discovery on

his case and confirms that [REDACTED] is cooperating with law enforcement,

then [THE DEFENDANT] wants ‘something done’ about [REDACTED].

[REDACTED] says [THE DEFENDANT] believes [REDACTED] is the main

witness against him.” Dkt. No. 77-1 at 77. The government included three

social media posts by the defendant, one as recent as June 23, 2020. In one

post, the defendant refers to civilian witnesses as snitches; the second and

third posts show him dressed in a tactical vest with a gun; and in the third

post, the defendant live-streamed an incident where he went to a Milwaukee

home and accused the residents there of child abduction (leading to shots fired

and the home being set on fire). Dkt. No. 82 at 3-4. Since the court first

reviewed the detention order, the grand jury has returned a superseding

indictment with charges of witness tampering/intimidation.

      Because the court does not review de novo a magistrate judge’s order on

a nondispositive motion, it will reverse Judge Duffin’s order only if that order

was clearly erroneous or contrary to law. The defendant has not demonstrated

that Judge Duffin’s order was clearly erroneous or contrary to law. Objecting to

Judge Duffin’s discovery order does not authorize the defendant to raise

                                        17

    Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 17 of 18 Document 104
arguments before this court that he did not give Judge Duffin a chance to

consider; Judge Duffin cannot err—clearly or otherwise—in failing to consider

an argument never presented to him. The defendant did not identify

transactional witnesses to Judge Duffin, articulate a reason for his request for

immediate disclosure or rebut the government’s substantiated concerns for

witness safety. There is no basis for this court to disturb Judge Duffin’s

rulings.

IV.    Conclusion

       The court OVERRULES the defendant’s Objections to Magistrate Judge’s

Order Denying Motions to Quash. Dkt. No. 65.

       The court AFFIRMS Judge Duffin’s order denying the defendant’s motion

to quash. Dkt. No. 63.

       The court OVERRRULES the defendant’s Objection to Magistrate Judge’s

Order. Dkt. No. 96.

       The court AFFIRMS Judge Duffin’s order denying defendant’s motion for

disclosure of identity of informant and related discovery. Dkt. No. 94.

       Dated in Milwaukee, Wisconsin this 16th day of December, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       18

      Case 2:18-cr-00154-PP-WED Filed 12/16/20 Page 18 of 18 Document 104
